PER CURIAM
In these two ballot title proceedings, which were consolidated for purposes of oral argument and which we now consolidate for purposes of opinion, petitioners challenge various aspects of the Caption, Question, and Summary of a ballot title for a proposed measure that was certified to the Secretary of State by the Attorney General pursuant to ORS 250.065. Setting out the proposed measure, the Attorney General’s ballot title and the specific contentions of the parties would not benefit bench or bar. We have considered each of the arguments advanced by each petitioner. We conclude that the ballot title certified by the Attorney General substantially complies with the requirements of ORS 250.035. ORS 250.085(4).
We certify the following ballot title for the proposed measure to the Secretary of State:
“BANS HUNTING BEARS WITH BAIT, HUNTING BEARS, COUGARS WITH DOGS
“QUESTION: Shall statute ban using bait to hunt black bears or using dogs to hunt black bears or cougars, with exceptions?
“SUMMARY: Adopts new statute. Bans using bait to attract or take black bears. Bans using dogs to hunt or pursue black bears or cougars. States two exceptions. First, county, state, federal employees, agents may use bait or dogs while acting in official capacity. Second, person may use bait or dogs when black bear or cougar is damaging person’s land, livestock, or farm or forest crops. Violation is Class A misdemeanor. First offense also carries 5-year loss of hunting license. Permanent loss of license for second offense.”
Ballot title certified. This decision shall become effective pursuant to ORAP 11.30(9).